
	

114 HR 549 IH: Litigation Oversight Act of 2015
U.S. House of Representatives
2015-01-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 549
		IN THE HOUSE OF REPRESENTATIVES
		
			January 27, 2015
			Mr. Walberg (for himself, Mr. Rokita, and Mr. Hudson) introduced the following bill; which was referred to the Committee on Education and the Workforce
		
		A BILL
		To amend title VII of the Civil Rights Act of 1964 to require the EEOC to approve commencing or
			 intervening in certain litigation, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Litigation Oversight Act of 2015. 2.Approval of EEOC litigation commencement or interventionSection 705 of the Civil Rights Act of 1964 (42 U.S.C. 2000e–4) is amended by adding at the end the following:
			
				(l)
 (1)The Commission shall approve or disapprove by majority vote whether the Commission shall commence or intervene in litigation involving multiple plaintiffs, or an allegation of systemic discrimination or a pattern or practice of discrimination.
 (2)A member of the Commission shall have the power to require the Commission to approve or disapprove by majority vote whether the Commission shall commence or intervene in any litigation.
 (3)Neither the Commission nor a member of the Commission may delegate the authority provided under paragraph (1) or (2) to any other person.
 (4)Not later than 30 days after the Commission commences or intervenes in litigation pursuant to approval under this subsection, the Commission shall post and maintain the following information on its public website with respect to the litigation:
 (A)The court in which the case was brought. (B)The name and case number of the case.
 (C)The nature of the allegation. (D)The causes of action brought.
 (E)Each Commissioner’s vote on commencing or intervening in the litigation. (5)The Commission shall issue, in a manner consistent with section 713, procedural regulations to carry out this subsection..
		
